Application for writ of prohibition.
It is made to appear by the record filed herein that in a certain action pending in the superior court of Los Angeles county, entitled R. L. Couts, plaintiff, v. H. R. Holt,defendant, a writ of attachment had been duly issued and levied *Page 361 
upon certain personal property; that said superior court duly made and entered its judgment in favor of plaintiff and against defendant for $631; that thereafter, within due time, an undertaking on appeal was filed, and an additional undertaking to stay execution; that thereafter, on the twenty-ninth day of March, 1909, the plaintiff in said action duly excepted to the sufficiency of the sureties on said last-named undertaking, and the court thereupon made its order directing said sureties to appear and justify on a day fixed by the court, to wit, on the thirtieth day of March, 1909, which date was before the expiration of twenty days from the day the exception was filed, and further made its order that, unless such sureties appeared and justified, execution should issue upon said judgment.
Petitioner asks this court to prohibit the superior court from making and executing its order requiring the sureties to justify before the expiration of twenty days from the date of the filing of the exception, and from directing the issuance of execution upon default of such justification. If it be conceded that such order was made without jurisdiction, and that justification cannot be compelled until twenty days after the filing of the exception to the sufficiency of the sureties, nevertheless this writ must be denied for the reason that any order made by the court in reference thereto would be an order after judgment, as contemplated by section 963, Code of Civil Procedure, and therefore appealable, and under the established rule, where other adequate remedy exists, the writ of prohibition cannot be invoked. (Southern Cal. Ry. Co. v.Superior Court, 127 Cal. 418, [59 P. 789].)
  Writ denied. *Page 362